DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 8/1/2022 is acknowledged.
4.	Claims 5-8, 11-57, 59-92, 94, 95, 97 and 99-177 have been cancelled.  
5.	New claims 178-184 have been added.
6.	Claims 1-4, 9, 10, 58, 93, 96, 98 and 178-184 are pending in this application.
7.	Claims 58, 93, 96 and 98 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Claims 9 and 10 are withdrawn from consideration as being not read on either the elected species or the non-elected species found in the prior art.
8.	Claims 1-4 and 178-184 are under examination. 

Priority
9.	The instant application is a 371 of PCT/US2018/059943 filed on 11/9/2018, which claims benefit of US provisional application No. 62/686576 filed on 6/18/2018, and US provisional application No. 62/583937 filed on 11/9/2017.  However, neither  US provisional application No. 62/686576 nor US provisional application No. 62/583937 discloses the optional residues in instant SEQ ID NO: 1 and many of the recited SEQ ID NOs.  Furthermore, both US provisional application Nos. 62/686576 and 62/583937 fail to disclose all of instant claimed SEQ ID NOs: 5-14.  Therefore, the priority claim has been found invalid for instant claims 1-4 and 178-184; and the effective filing date of instant claims 1-4 and 178-184 is the filing date of PCT/US2018/059943, which is 11/9/2018. 

Elections/Restrictions
10.	Applicant’s election of Group 1 (claims 1-4, 9, 10 and 178-184) and election of SEQ ID NO: 5 as species of isolated polypeptide in the reply filed on 8/1/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is deemed proper and made FINAL in this office action.
	Group 1 is drawn to an isolated polypeptide comprising an amino acid sequence that is at least 50% identical to the amino acid sequence of SEQ ID NO: 1, wherein the polypeptide includes one or more amino acid change from SEQ ID NO: 1 selected from the group consisting of K2T, K9R, K11T, K61D, E74D, T126D, E166K, S179K/N, T185K/N, E188K, A195K, and E198K.  A search was conducted on the elected species; and SEQ ID NO: 5 as the elected species of isolated polypeptide appears to be free of prior art.  A search was extended to the genus in claim 1; and prior art was found.  Claims 9 and 10 are withdrawn from consideration as being not read on either the elected species or the non-elected species found in the prior art.  Claims 1-4 and 178-184 are examined on the merits in this office action. 

Objections
11.	The specification is objected to for the following minor informality: The specification recites sequence identifier in many different ways, such as SEQ ID NOS:. SEQ ID Nos, SEQ IDS NO:, and so on.  Applicant is suggested to amend the recited sequence identifier as "SEQ ID NO:" and/or "SEQ ID NOs:", for example, SEQ ID NO: 1, and/or SEQ ID NOs: 5-14.  
12.	The specification is objected to for the following minor informality: The specification recites "Table S1" on page 8, line 7; "fig. S2" on page 9, line 27 and page 10, line 2; "supplementary table S3" on page 77, line 10; "table S3" on page 78, line 16; and "Table S6" on page 107, line 10 of instant specification.  However, none of these Tables and Figures is disclosed in instant Application.  Applicant is required to correct these errors.
13.	The specification is objected to for the following minor informality: The specification recites various claims on pages 84-87 of instant specification.  However, many of the recited claims have been amended and/or cancelled.  Applicant is required to correct these errors.
Please note: the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification (see MPEP § 608.01).
14.	The drawings are objected to for the following minor informality:
	Figures 6, 9, 18 and 19: Each of these figures contains multiple figures, for example, Figure 6 contains Figure 6(A) and Figure 6(B).  Each of Figure 6(A) and Figure 6(B) needs its individual description of the drawings.  This also applies to Figures 9, 18 and 19.
Figure 13 is described with respect to color.  Reference to specific colors in the description of the drawings should be removed. 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
15.	Claim 1 is objected to for the following minor informality: Applicant is suggested to amend claim 1 as "An isolated polypeptide comprising the amino acid sequence that is at least 50% identical to the amino acid sequence of SEQ ID NO:1, wherein the polypeptide comprises one or more amino acid substitution relative to SEQ ID NO:1 selected from the group consisting of K2T, K9R, K11T, K61D, E74D, T126D, E166K, S179K/N, T185K/N, E188K, A195K, and E198K".  The Examiner would like to point out that the term "an amino acid sequence" broadly includes both fragments and full-length of the sequence that is at least 50% identical to instant SEQ ID NO: 1 with one of more the recited substitution.  
16.	Claims 2 and 3 are objected to for the following minor informality: Applicant is suggested to amend the term "an amino acid sequence" in these claims to "the amino acid sequence".  
17.	Claim 4 is objected to for the following minor informality: Applicant is suggested to amend claim 4 as "…wherein at least one of identified interface positions selected from the group consisting of residues 25, 29, 33, and 54 of SEQ ID NO:1 is not changed in the isolated polypeptide".  
18.	Claims 178 and 179 are objected to for the following minor informality: Applicant is suggested to amend claims 178 and 179 as "…wherein the polypeptide comprises…amino acid substitutions relative to SEQ ID NO:1…".
19.	Claim 180 is objected to for the following minor informality: Applicant is suggested to amend claim 180 as "…wherein the polypeptide comprises a set of amino acid substitutions…(e) E74D, C76A, C100A, T126D, N160C, C165A, and C203A".  
20.	Claims 181-183 are objected to for the following minor informality: Applicant is suggested to amend claims 181-183 as "…wherein the polypeptide comprises the amino acid sequence that is at least…consisting of SEQ ID NOs:5-14".
21.	Claim 184 is objected to for the following minor informality: Applicant is suggested to amend claim 184 as "…comprises the amino acid sequence selected from the group consisting of SEQ ID NOs:5-14".  

Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (d)
22.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

23.	Claims 181-184 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
24.	Claims 181-184  depend on claim 1; and these claims recite a polypeptide comprising a sequence that is at least 50% (claim 181), 75% (claim 182), 90% (claim 183), or 100% (claim 184) identical to any one of instant SEQ ID NOs: 5-14.  However, peptide of instant SEQ ID NO: 12 does not share any significant similarity to peptide of instant SEQ ID NO: 1 recited in instant claim 1.  Therefore, the scope of the polypeptide recited in instant claims 181-184 is broader than that of the polypeptide recited in instant claim 1.  Claims 181-184 do not further limit the scope of the polypeptide in claim 1; and claims 181-184 are improper dependent form for failing to further limit the subject matter of claim 1.   

Claim Rejections - 35 U.S.C. § 112 paragraph (b)
25.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

26.	Claims 181-183 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
27.	Claims 181-183  depend on claim 1; and these claims recite a polypeptide comprising a sequence that is at least 50% (claim 181), 75% (claim 182), or 90% (claim 183) identical to any one of instant SEQ ID NOs: 5-14.  However, peptide of instant SEQ ID NO: 12 does not share any significant similarity to peptide of instant SEQ ID NO: 1 recited in instant claim 1.  Therefore, one of ordinary skilled in the art would not be able to identify which amino acids in instant SEQ ID NO: 12 are corresponded to the substitutions recited in instant claim 1.  Thus, one of ordinary skilled in the art would not be able to determine what is encompassed within the recited at least 50% (claim 181), 75% (claim 182), or 90% (claim 183) identical to instant SEQ ID NO: 12 that still meets the limitations of the polypeptide recited in instant claim 1.  Taken all these together, the metes and bounds of instants claims 181-183 are vague and indefinite.  

Claim Rejections - 35 U.S.C. § 101
28.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

29.	Claims 1, 4 and 181 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  Claims 1, 4 and 181 recite an isolated polypeptide comprising an amino acid sequence that is at least 50% identical to the amino acid sequence of SEQ ID NO:1, wherein the polypeptide includes one or more amino acid change from SEQ ID NO:1 selected from the group consisting of K2T, K9R, K11T, K61D, E74D, T126D, E166K, S179K/N, T185K/N, E188K, A195K, and E198K.  This judicial exception is not integrated into a practical application because claims 1-3 are directed to a natural product.  
As disclosed in the 2-dehydro-3-deoxyphosphogluconate aldolase document (from https://www.ncbi.nlm.nih.gov/protein/kuk23091.1, enclosed pages 1-2, 1/8/2016), the natural occurring protein 2-dehydro-3-deoxyphosphogluconate aldolase/4-hydroxy-2-oxoglutarate aldolase from Thermotoga naphthophila consists of the amino acid sequence mmslerireegivavlrtesvekclqiarelyeggirvievtftvpdadaikalseeikdaligagtvltaeqck raieagakyivsphlseeinevckeagipyvpgimtpteyvkaknmgcevvkifpgdvlkpvfiksmkgpfpefkaiptggvslenleewfkagafavgagsnlvkgnpkenarqfverireikkgsr (see for example, the amino acid sequence on page 2).  The natural occurring protein 2-dehydro-3-deoxyphosphogluconate aldolase/4-hydroxy-2-oxoglutarate aldolase from Thermotoga naphthophila comprises the amino acid sequence that is 57% identical to instant SEQ ID NO: 1 with the substitution T185N relative to instant SEQ ID NO: 1, as shown below with instant SEQ ID NO: 1 being Query: 
    PNG
    media_image1.png
    470
    975
    media_image1.png
    Greyscale
.  Furthermore, the natural occurring protein 2-dehydro-3-deoxyphosphogluconate aldolase/4-hydroxy-2-oxoglutarate aldolase from Thermotoga naphthophila comprises the amino acid sequence that is 55% identical to instant SEQ ID NO: 5 with the substitution T185N relative to instant SEQ ID NO: 1, as shown below with instant SEQ ID NO: 5 being Query:  
    PNG
    media_image2.png
    467
    975
    media_image2.png
    Greyscale
 .  In addition, the interface amino acid at position 54 (Ala) of instant SEQ ID NO: 1 is maintained in the natural occurring protein 2-dehydro-3-deoxyphosphogluconate aldolase/4-hydroxy-2-oxoglutarate aldolase from Thermotoga naphthophila.  Therefore, the natural occurring protein 2-dehydro-3-deoxyphosphogluconate aldolase/4-hydroxy-2-oxoglutarate aldolase from Thermotoga naphthophila is an isolated polypeptide recited in instant claims 1, 4 and 181.
The instant claims 1, 4 and 181 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the isolated polypeptide in instant claims 1, 4 and 181 does not recite features or steps demonstrating a marked difference from what exists in nature; and the isolated polypeptide in instant claims 1, 4 and 181 does not recite meaningful limitations that add something of significance to the judicial exception.  Therefore, the isolated polypeptide in instant claims 1, 4 and 181 is not significantly different than a judicial exception (natural product).
Please note: the 2-dehydro-3-deoxyphosphogluconate aldolase document is also a prior art under 35 U.S.C. 102(a)(1) for rejecting instant claims 1, 4 and 181.

Claim Rejections - 35 U.S.C. § 102(a)(2)
30.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
31.	Claims 1-4 and 178-184 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aebi et al (WO 2020/094614 A1, with the effective filing date of 11/6/2018), and as evidenced by the SEQ ID NO: 92 in WO 2020094614 A1 document (enclosed pages 450-451, accessed 8/4/2022).
The instant claims 1-4 and 178-184 are drawn to an isolated polypeptide comprising an amino acid sequence that is at least 50% identical to the amino acid sequence of SEQ ID NO:1, wherein the polypeptide includes one or more amino acid change from SEQ ID NO:1 selected from the group consisting of K2T, K9R, K11T, K61D, E74D, T126D, E166K, S179K/N, T185K/N, E188K, A195K, and E198K.
Aebi et al teach isolated capsid polypeptide of SEQ ID NO: 92, for example, page 3, the last paragraph; page 10, part (a) of the last paragraph; and claim 11.  And as evidenced by the SEQ ID NO: 92 in WO 2020094614 A1 document, the isolated capsid polypeptide of SEQ ID NO: 92 in Aebi et al is 215 amino acids in length, and comprises the amino acid sequence of instant SEQ ID NO: 5.  It meets the limitations of the isolated polypeptide recited in instant claims 1-4 and 178-184.
Since the reference teaches all the limitations of instant claims 1-4 and 178-184; the reference anticipates instant claims 1-4 and 178-184.

Claim Rejections - 35 U.S.C. § 102(a)(1)
32.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
33.	Claims 1-4, 178 and 180-184 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al (US 2016/0122392 A1).
The instant claims 1-4, 178 and 180-184 are drawn to an isolated polypeptide comprising an amino acid sequence that is at least 50% identical to the amino acid sequence of SEQ ID NO:1, wherein the polypeptide includes one or more amino acid change from SEQ ID NO:1 selected from the group consisting of K2T, K9R, K11T, K61D, E74D, T126D, E166K, S179K/N, T185K/N, E188K, A195K, and E198K.
Baker et al teach isolated polypeptide of SEQ ID NO: 31, for example, page 1, paragraph [0004]; pages 5 and 9, SEQ ID NO: 31; and claim 1.  The isolated polypeptide of SEQ ID NO: 31 in Baker et al is identical to the isolated polypeptide of instant SEQ ID NO: 6.  It meets the limitations of instant claims 1-4, 178 and 180-184.    
Since the reference teaches all the limitations of instant claims 1-4, 178 and 180-184; the reference anticipates instant claims 1-4, 178 and 180-184.

Obviousness Double Patenting 
34.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

35.	Claims 1-4, 178 and 180-184 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US patent 9630994 B2.
36.	Instant claims 1-4, 178 and 180-184 are drawn to an isolated polypeptide comprising an amino acid sequence that is at least 50% identical to the amino acid sequence of SEQ ID NO:1, wherein the polypeptide includes one or more amino acid change from SEQ ID NO:1 selected from the group consisting of K2T, K9R, K11T, K61D, E74D, T126D, E166K, S179K/N, T185K/N, E188K, A195K, and E198K.
37.	Claims 1-17 of US patent 9630994 B2 are drawn to an isolated polypeptide comprising an amino acid sequence that is at least 75% identical over its length, and identical at least at one identified interface position, to the amino acid sequence of a polypeptide selected from the group consisting of SEQ ID NOS:1-34; and a nanostructure, comprising: (a) a plurality of first assemblies, each first assembly comprising a plurality of identical first polypeptides, wherein the first polypeptides comprise the polypeptide of claim 1; and (b) a plurality of second assemblies, each second assembly comprising a plurality of identical second polypeptides, wherein the second polypeptides comprise the polypeptide of claim 1, and wherein the second polypeptide differs from the first polypeptide; wherein the plurality of first assemblies non-covalently interact with the plurality of second assemblies to form a nanostructure.
	The isolated polypeptide of SEQ ID NO: 31 recited in claims 1-17 of US patent 9630994 B2 is identical to the isolated polypeptide of instant SEQ ID NO: 6; and meets the limitations of the isolated polypeptide recited in instant claims 1-4, 178 and 180-184.

38.	For the same/similar reasoning/rational as the rejection set forth in Sections 35-37 above, instant claims 1-4, 178 and 180-184 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-34 of US patent 11192926 B2.

39	For the same/similar reasoning/rational as the rejection set forth in Sections 35-37 above, instant claims 1-4, 178 and 180-184 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6-17 of co-pending Application No. 16/427493; claims 8, 22 and 26 of co-pending Application No. 17/423565; and claims 1, 4, 6, 9, 11, 15-18, 20-24, 28, 34, 35, 40, 41 and 44-50 of co-pending Application No. 17/523174.
These are all provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658